Citation Nr: 0012599	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Wolff-Parkinson-
White syndrome, claimed as heart disease, heart palpitations, 
shortness of breath, lightheadedness and numbness of the 
arms, including as part of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to May 1994.

This appeal stems from a March 1996 rating decision of the 
RO.  In April 1998 the Board of Veterans' Appeals (Board) 
remanded this case because the veteran had requested a 
hearing before a member of the Board at the RO.  In September 
1999, however, he withdrew the request in writing.  See 
38 C.F.R. § 20.704(e) (1999).

The Board finds, as discussed below, that additional 
development is necessary with respect to the veteran's 
service-connection claim for Wolff-Parkinson-White syndrome 
and claimed symptoms.  This will be addressed in the REMAND 
portion of this decision.

Based upon statements in the veteran's February 1997 
substantive appeal, he seems equate hypertension with some 
form of a mental condition.  While the claim of service 
connection for hypertension, i.e. high blood pressure, is 
properly before the Board, the question of whether the 
veteran wishes to claim service connection for a psychiatric 
disability is referred to the RO for appropriate 
clarification and consideration.


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for hypertension is plausible.

2.  Wolff-Parkinson-White syndrome was diagnosed in service, 
and medical evidence relates a current diagnosis of that 
syndrome to service.



CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for hypertension has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for Wolff-
Parkinson-White syndrome is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Service medical records are negative for reference to a 
diagnosis of hypertension.  An August 1989 clinical entry 
reveals blood pressure was 120/76.  During the course of an 
April 1991 examination, the veteran reported that he had high 
blood pressure.  The examiner at that time stated, however, 
that there was no documented history of hypertension in the 
record, and that all entries were normotensive.  The 
veteran's blood pressure at that examination was 130/60.  An 
October 1992 clinical entry reveals that blood pressure at 
that time was 120/82.  An October 1993 entry reveals that 
blood pressure was 146/60.  A November 1993 discharge 
planning worksheet shows blood pressure was 120/70.  Blood 
pressure at the March 1994 separation examination was 
measured at 120/70.

In June 1995 the veteran was provided a general medical 
examination by VA.  Blood pressure was measured at 144/70.  
The veteran was provided a cardiovascular examination by VA 
in June 1995 as well.  Blood pressure was 128/64 at that 
time.  Hypertension was not diagnosed on either examination.

The veteran was examined by VA in October 1995, at which time 
he denied having hypertension.  Blood pressure was 145/78; 
hypertension was not diagnosed.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Special presumptive provisions provide 
that if cardiovascular-renal disease, e.g., hypertension, 
becomes manifest to a degree of 10 percent within one year of 
separation from service, such disability will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  See also 38 U.S.C.A. § 1137.

Regarding the diagnosis of hypertension, the United States 
Court of Appeals for Veterans Claims has stated, 
"[s]ubsequent postservice readings, even if they exist 
within the one-year presumption period under 38 C.F.R. 
§§ 3.307, 3.309, establishing some degree of hypertension at 
a time subsequent to separation, would not establish 
diastolic pressure of 'predominantly' 100 or more, as 
required for a diagnosis of hypertension, that could 
reasonably be connected to his service." Cox v. Brown, 5 
Vet. App. 95 (1993) (applying former regulations pertaining 
to the rating of cardiovascular disabilities).  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101; see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The threshold question that must be resolved, however, is 
whether the veteran has presented evidence of a well-grounded 
claim.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App 91, 92-93 (1993).

In order for a service-connection claim to be well grounded 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

In this case, the record is entirely bereft of a diagnosis of 
hypertension.  Although the veteran may have had some 
"elevated" blood pressure readings, without a diagnosis, or 
even meeting the criteria discussed in Cox, supra, this claim 
is not well grounded.  The veteran is a layperson and is not 
qualified to render such a diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Robinette v. Brown, 8 Vet. App. 69 
(1995); Caluza.

Since this issue is not well grounded, the benefit-of-the-
doubt rule does not apply in the adjudication thereof.  
Holmes v. Brown, 10 Vet. App. 38 (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


II.  Wolff-Parkinson-White syndrome

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C.A. § 5107(a), VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim of service connection for Wolff-Parkinson-
White syndrome is well grounded; that is, that the claim is 
plausible.

The veteran was diagnosed in 1993 service with Wolff-
Parkinson-White syndrome.  VA examinations postservice note 
this fact and have continued stating the diagnosis, 
indicating the condition began in service.  These facts meet 
the criteria for well groundedness per Caluza, supra; see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  As noted, 
however, further development on this claim is necessary.


ORDER

Entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for Wolff-
Parkinson-White syndrome is held to be well grounded.  To 
this extent only, the appeal on this issue is granted.


REMAND

Because the claim of entitlement to service connection for 
Wolff-Parkinson-White syndrome is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The RO essentially held that the veteran's Wolff-Parkinson-
White syndrome is congenital in nature.  On the medical 
evidence before the Board, however, this cannot clearly be 
determined.  The Board cannot supply its own unsubstantiated 
medical opinion on this point.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Thurber v. Brown, 5 Vet. App. 119 
(1993).  More importantly, it cannot be determined--even if 
such disability is congenital--whether it is a congenital 
disease or defect.

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  The VA General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); 38 C.F.R. §§ 3.303(c), 3.306.  Such 
a precedential opinion is binding upon the Board.  
38 U.S.C.A. § 7104(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. §  3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

Thus, adjudication of this question requires a medical 
opinion with respect to whether the disability is congenital 
or not, and if so, whether it is a disease or defect.  
Further, even if it is a congenital disease, it would be 
necessary to determine whether the disability was aggravated 
in service.

Further, the veteran has alleged that his claimed symptoms 
may be related to his service in the Gulf War.  The issue has 
not been addressed by the RO from the perspective of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and for due process 
reasons, the RO should do this prior to appellate review.  
See also VAOPGCPREC 4-99.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him since service for Wolff-
Parkinson-White syndrome and his 
additional claimed conditions such as 
"heart disease," heart palpitations, 
shortness of breath, lightheadedness and 
numbness of the arms.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims folder.

2.  The veteran should be provided with a 
VA examination to determine the nature 
and extent of all pathology pertaining to 
his Wolff-Parkinson-White syndrome and 
claimed symptoms.  All necessary tests 
should be conducted and all findings 
reported in detail.  The claims file 
should be reviewed prior to the 
examination, and the examination report 
should reflect that such a review was 
made.  The examiner is requested to 
proffer an opinion as to whether the 
veteran's Wolff-Parkinson-White syndrome 
is congenital.  If so, the examiner 
should state whether the veteran's Wolff-
Parkinson-White syndrome is a congenital 
disease or a congenital defect.  If the 
examiner determines that the veteran's 
Wolff-Parkinson-White syndrome is a 
congenital disease, a further opinion 
should be rendered as to whether the 
disability increased in severity beyond 
its natural course during service.  
Reasons and bases for all conclusions 
should be provided.

The veteran is hereby informed that 
failure to report for such examination(s) 
may result in a denial of his claim.

3.  After any additional development 
deemed necessary by the RO is completed, 
the RO should then readjudicate the 
veteran's service-connection claim 
regarding Wolff-Parkinson-White syndrome 
and claimed symptoms.  The RO should also 
adjudicate the claims regarding his 
symptoms pursuant to 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317; VAOPGCPREC 4-99, and 
any other controlling authorities as may 
be appropriate.  If any benefit remains 
denied or any such claim is not resolved 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the agency of original jurisdiction.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


